Exhibit SUBSIDIARIES OF INVESTORS REAL ESTATE TRUST Name of Subsidiary State of Incorporation or Organization Applewood - IRET Properties, a Nebraska Limited Partnership Nebraska Applewood - IRET, Inc. Nebraska Dakota - IRET, Inc. Texas Dakota Hill Properties, a Texas Limited Partnership Texas DRF Omaha/NOH, LLC Minnesota EVI Billings, LLC North Dakota EVI Grand Cities, LLC North Dakota EVI Sioux Falls, LLC North Dakota Forest Park - IRET, Inc. North Dakota Forest Park Properties, a North Dakota Limited Partnership North Dakota France Medical LLC Delaware France Medical MM LLC Delaware Health Investors Business Trust Delaware IRET - BD, LLC Minnesota IRET - Brenwood, LLC Minnesota IRET - DMS, LLC Minnesota IRET - DTV, LLC Minnesota IRET - DTV Operating, LLC Delaware IRET - MR9, LLC Delaware IRET - MR9 Holding, LLC Delaware IRET - Oakmont, LLC South Dakota IRET - QR, LLC Delaware IRET - Quarry Ridge, LLC Delaware IRET - Ridge Oaks, LLC Iowa IRET Properties, a North Dakota Limited Partnership North Dakota IRET, Inc. North Dakota IRET - 1715 YDR, LLC Minnesota IRET - Candlelight, LLC North Dakota IRET - Golden Jack, L.L.C. Delaware IRET - Minot EV, LLC North Dakota IRET - Plymouth, LLC Minnesota IRET - 3900 Urbandale, LLC Delaware Meadow 2 - IRET, Inc. North Dakota Meadow 2 Properties, L.P. North Dakota MedPark - IRET, Inc. North Dakota Medpark Properties Limited Partnership North Dakota Mendota Office Holdings LLC Minnesota Mendota Office Three & Four LLC Minnesota Mendota Properties, LLC Minnesota Minnesota Medical Investors LLC Delaware Ridge Oaks, L.P. Iowa SMB MM LLC Delaware SMB Operating Company LLC Delaware Thomasbrook - IRET, Inc. Nebraska Thomasbrook Properties, a Nebraska Limited Partnership Nebraska West Stonehill - IRET, Inc. Minnesota
